DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 9-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 9 recites a “control member” is “configured to detect a human body impedance by the electrical stimulations output from the plurality of electrode members”. While the specification recites the “control member” there is no description of what constitutes the “control member” or how it can detect “body impedance”. For example, there is no description of components or sensing means utilized to collect the data. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (US Patent Publication 20170027812 A1). 
As to claim 1, Hyde et al. discloses a nerve stimulator comprising: a pad member (securing member, depicted as 400 and 500 in Figures 4-5, respectively) comprising a first pad portion arranged to come into contact with an auricle (extension, depicted as 512 in Figure 5; e.g., paragraph 99), and a second pad portion arranged to come into contact with an external 
As to claim 2, Hyde et al. discloses the first pad portion is formed to be bent to come into contact with the auricle (pinna extension; depicted as 514 in Figure 5), and the second pad portion is formed to protrude from a surface of the first pad portion toward the external auditory meatus (earpieces; depicted as 502a,b in Figure 5). 
As to claim 3, Hyde et al. discloses the plurality of electrode members are evenly distributed on the pad member (see Figures), and the second electrode member is longer than the first electrode member (as seen in Figure 5, the earpiece which is configured for the external auditory meatus is longer than the pinna extension which is configured for the pinna/auricle). 
As to claim 4, Hyde et al. discloses the pad member is formed of an insulating rubber or a silicone material, the plurality of electrode members are formed of an electrically conductive rubber or a silicone material (e.g., paragraphs 105 and 209), and the pad member and the plurality of electrode members are manufactured to be customized to a shape of a user's ear (e.g., paragraph 208). 
As to claim 5, Hyde et al. discloses a control member (control circuitry; e.g., paragraphs 15-16) disposed under the pad member and configured to control electrical stimulations by the plurality of electrode members, wherein electrical stimulations are selectively output from the plurality of electrode members by the control member (e.g., paragraphs 95, 97, 105, 113 and 118; also see Figures 7-8). 
As to claim 6, Hyde et al. discloses the plurality of electrode members extend downward through the pad member and are electrically connected to the control member (electrodes are connected to the control circuitry via connectors; e.g., paragraphs 15, 31, 95, 101 and 105). 
As to claim 7, Hyde et al. discloses a substrate member (circuitry component supoort, such as a circuity board; e.g., paragraphs 97, 105, 120 and 239) disposed under the control member and electrically connected to the plurality of electrode members; and a case member (loop configuration securing member 500; see Figure 5) connected to a lower end of the pad member and configured to accommodate the control member and the substrate member therein (see Figure 5, for example).
As to claim 8, Hyde et al. discloses a sound output member (e.g., paragraphs 101, 115 and 129) configured to output a sound stimulation to a nerve, wherein the sound output member is mounted on the substrate member and penetrate the control member and the second pad portion (e.g., paragraphs 101, 115 and 129; see Figures). 	

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingeier et al. (US Patent Publication 20170113033 A1).
As to claim 9, as best understood in light of the rejection under 35 U.S.C. 112 above, Wingeier et al. discloses a pad member provided to come into contact with a body (see Figures); a plurality of electrode members (electrodes, depicted as 140 in Figures 1-2a and 6a-9) provided in the pad member and configured to output electrical stimulations to the body (see Abstract, for example); and a control member (e.g., paragraph 75) configured to control electrical stimulations by the plurality of electrode members, wherein the control member is configured to control the 
As to claim 10, as best understood in light of the rejection under 35 U.S.C. 112 above, Wingeier et al. discloses the control member is configured to determine an optimal electrical stimulation pattern based on the human body impedance detected in the plurality of electrode members, and the optimal electrical stimulation pattern is formed by an electrode member in which a relatively low human body impedance is detected among the plurality of electrode members (e.g., paragraphs 22 and 75).
As to claim 11, as best understood in light of the rejection under 35 U.S.C. 112 above, Wingeier et al. discloses the control member is configured to control the plurality of electrode members to selectively output an electrical stimulation based on the determined optimal electrical stimulation pattern (e.g., paragraphs 22 and 75).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /ALYSSA M ALTER/ Primary Examiner, Art Unit 3792